DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.A., the Mother,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellee.

                       Nos. 4D18-2099 & 18-2100

                           [November 8, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Yael Gamm, Judge; L.T. Case No. 11-4583DP.

  Sean Conway of Sean Conway Law Firm, P.A., Fort Lauderdale, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

   Laura J. Lee, Appellate Counsel, Joanna Summers Brunell, Appellate
Counsel, and Thomasina Moore, Statewide Director of Appeals,
Tallahassee, for appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.